BY .THE COURT.
We are of opinion that the proceedings in error instituted herein are premature.
The main ease is not disposed of, and there yet remains to be rendered, dependent on the report of the referee, judgment as to damages claimed. Manifestly, there cannot be two judgments in the case below. In other words, all the issues- before the court are not yet disposed of. In the absence, therefore, of any special provision of the statutes, warranting this proceeding in error at this time, we must hold that' the proceedings below are not properly reviewable, and will not be until there-is a final judgment on the ultimate rights of the parties.
For the proposition generally, see: Kinkead, Practice Secs. 944, 946, 947, and cases cited; Longworth v. Mullaly, 12 Dec. Re. 366 (2 Han. 132); Elliott App. Jurisd. & Proc. Secs. 82, 85, 91; 1 Black, Judgments Secs. 21, 24, 25.
Without expressing any 'opinion as to the alleged errors of the: court below, we remand the cause for further proceedings.